Title: To James Madison from an Unidentified Correspondent, [ca. 30] October 1809
From: 
To: Madison, James


Sir
Philadelphia, [ca. 30] October [1809]
Although I have not the honour of being known to you, I take the liberty of addressing You on a subject of great importance to the Nation and to our party. It is reported here that the Spanish Minister lately arrived at New-York will not be received by the Government, which I hope is a federal fabrication as nothing can justify the refusal of a Minester under such circumstances. I will not presume to point out to you the line of conduct which our Government ought to persue on this occassion. But I consider it my duty to state to you a piece of information I have lately received which will enable you to appreciate the motives by which certain persons are actuated with respect to Spain. A friend in whom I have confidence, has informed me that a Spaniard now in this City of the name of Sarmiento is in possessions [sic] of General Smiths Bonds for a debt due to the Spanish Government of upwards of $300,000 £112,000 for dutys on certain Cargos sent from Baltimore to Vera-Cruz. It is said that the payment Of those Bonds have been evaded for upwards of two years under various pretences, and it will probably be a strong motive for the Secretary of State to oppose the reception of the Spanish Minister.
You will readily see that the family of Mr Smith are deeply interested in the overthrow of the Old Spanish Government. I am sorry to find that the present Secretary of State is by no means a good character, and generally considered remarkably cunning. I wish you had not been compelled to appoint him in place of Mr Gallateen. If you have any doubts about the debt due by General Smith to the Spanish government, our friend Dallas can procure you the necessary information as he appears to be intimate with the gentleman that holds the Bonds. Our friends in this City are much dissatisfied with General Smith and his Brother respecting the Leghorn Bills. These transactions injure our cause. I have the pleasure to inform you that even the federalists do not appear dissatisfied with you or Mr Gallateens. I am most respectfully
